

Exhibit 10.1










                                        














SECOND AMENDED AND RESTATED ADVISORY AGREEMENT
BETWEEN
JONES LANG LASALLE INCOME PROPERTY TRUST, INC.
AND
LASALLE INVESTMENT MANAGEMENT, INC.







1

--------------------------------------------------------------------------------




TABLE OF CONTENTS




1
 
Definitions
1
2
 
Appointment
7
3
 
Duties of the Advisor
7
4
 
Authority of Advisor
10
5
 
Sub-Advisors
11
6
 
Bank Accounts
11
7
 
Records; Access
11
8
 
Limitations on Activities
12
9
 
Relationship with Directors
12
10
 
Advisory Fee
12
11
 
Expenses
14
12
 
Other Services
15
13
 
Reimbursement to the Advisor
16
14
 
Other Activities of the Advisor
16
15
 
Relationship of the Parties
17
16
 
Term of Agreement
17
17
 
Termination by the Parties
17
18
 
Assignment to an Affiliate
17
19
 
Payments to and Duties of Advisor Upon Termination
17
20
 
Indemnification by the Company
18
21
 
Indemnification by Advisor
18
22
 
Non-Solicitation
18
23
 
Miscellaneous
18

    







i

--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED ADVISORY AGREEMENT
THIS SECOND AMENDED AND RESTATED ADVISORY AGREEMENT (this “Agreement”), dated as
of June 5, 2014 (the “Effective Date”), is by and between Jones Lang LaSalle
Income Property Trust, Inc., a Maryland corporation (the “Company”), and LaSalle
Investment Management, Inc., a Maryland corporation (the “Advisor” and together
with the Company, the “Parties”). Capitalized terms used herein shall have the
meanings ascribed to them in Section 1 below.
W I T N E S S E T H
WHEREAS, the Company, the Advisor and U.S. Trust Company, N.A., entered into
that certain Investment Advisory Agreement (the “Investment Advisory Agreement”)
dated December 23, 2004, as amended on September 15, 2005 and assigned by U.S.
Trust Company, N.A. to UST Advisers, Inc., a predecessor to Bank of America
Capital Advisors LLC (the “Prior Manager”), pursuant to which the Advisor
provides certain investment advisory services to the Company;
WHEREAS, the Company and the Prior Manager entered into that certain Amended and
Restated Management Agreement dated June 19, 2007, as amended on December 4,
2009 (the “Management Agreement”), pursuant to which the Prior Manager managed
the day-to-day activities of the Company;
WHEREAS, pursuant to that certain Assignment and Amendment Agreement dated
November 14, 2011 by and among the Company, the Advisor and the Prior Manager
(the “Assignment and Amendment Agreement”), the Prior Manager assigned to the
Advisor, and the Advisor assumed, all of the Prior Manager’s duties,
obligations, liabilities and rights under the Investment Advisory Agreement and
the Management Agreement;
WHEREAS, the Parties entered into that certain First Amended and Restated
Advisory Agreement, dated September 27, 2012 and effective as of October 1, 2012
(the “First Amended and Restated Advisory Agreement”), to amend and restate the
Investment Advisory Agreement and the Management Agreement, the initial one-year
term of which was renewed on October 1, 2013 for an additional one-year term
ending October 1, 2014; and
WHEREAS, the Parties now desire to amend and restate the First Amended and
Restated Advisory Agreement pursuant to the terms hereof.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties agree as follows:




--------------------------------------------------------------------------------



1.    DEFINITIONS.     As used in this Agreement, the following terms have the
definitions hereinafter indicated:
Acquisition Expenses. Any and all expenses incurred by the Company, the Advisor,
or any of their Affiliates in connection with the selection, acquisition,
origination, making or development of any Investments, whether or not acquired,
including, without limitation, legal fees and expenses, travel and
communications expenses, costs of appraisals, nonrefundable option payments on
property not acquired, accounting fees and expenses, title insurance premiums,
and the costs of performing due diligence.
Advisor. LaSalle Investment Management, Inc., a Maryland corporation, any
successor advisor to the Company or any Person to which LaSalle Investment
Management, Inc. or any successor advisor subcontracts substantially all of its
functions. Notwithstanding the foregoing, a Person hired or retained by LaSalle
Investment Management, Inc. to perform sub-advisory or property management and
related services for the Company that is not hired or retained to perform
substantially all of the functions of LaSalle Investment Management, Inc. with
respect to the Company shall not be deemed to be an Advisor.
Advisory Fee. The fee payable to the Advisor pursuant to Section 10.
Affiliate or Affiliated. With respect to any Person, (i) any Person directly or
indirectly owning, controlling or holding, with the power to vote, 10.0% or more
of the outstanding voting securities of such other Person; (ii) any Person 10.0%
or more of whose outstanding voting securities are directly or indirectly owned,
controlled or held, with the power to vote, by such other Person; (iii) any
Person directly or indirectly controlling, controlled by or under common control
with such other Person; (iv) any executive officer, director, trustee or general
partner of such other Person; and (v) any legal entity for which such Person
acts as an executive officer, director, trustee or general partner.
Affiliated Director. A Director who is also a director, manager, officer or
employee of the Advisor or an Affiliate of the Advisor or any corporate parent
of an Affiliate.
Annual Total Return. As further described in Section 10, the investment return
provided to Stockholders, which shall be calculated independently for the Class
A Shares, the Class I Shares, the Class I-A Shares, the Class I-M Shares and the
Class M Shares, and shall be equal to, for all such Shares outstanding during
the calendar year (or such other applicable period), (i) Distributions declared
and accrued per Class A Share, Class I Share, Class I-A Share, Class I-M Share
or Class M Share over the calendar year (or such other applicable period) plus
(ii) any change in Class A NAV per Class A Share, Class I-A NAV per Class I-A
Share, Class I NAV per Class I Share, Class I-M NAV per Class I-M Share or Class
M NAV per Class M Share over the calendar year (or such other applicable
period).
Articles of Incorporation. The Articles of Incorporation of the Company, as
amended from time to time.
Average Invested Assets. For a specified period, the average of the aggregate
book value of the assets of the Company invested, directly or indirectly, in
Investments before deducting depreciation, bad debts or other non-cash reserves,
computed by taking the average of such values at the end of each month during
such period.
Board. The board of directors of the Company, as of any particular time.
Business Day. Any day on which the New York Stock Exchange is open for
unrestricted trading.

2

--------------------------------------------------------------------------------



Bylaws. The bylaws of the Company, as the same are in effect from time to time.
Cause. With respect to the termination of this Agreement, fraud, criminal
conduct, willful misconduct or willful or negligent breach of fiduciary duty by
the Advisor in connection with performing its duties hereunder.
Class A NAV. The portion of the NAV allocable to Class A Shares, calculated
pursuant to the Valuation Guidelines.
Class A Shares. Shares of the Company’s $0.01 par value common stock that have
been designated as Class A.
Class A Stockholders. The registered holders of the Class A Shares.
Class I NAV. The portion of the NAV allocable to Class I Shares, calculated
pursuant to the Valuation Guidelines.
Class I Shares. Shares of the Company’s $0.01 par value common stock that have
been designated as Class I.
Class I Stockholders. The registered holders of the Class I Shares.
Class I-A NAV. The portion of the NAV allocable to Class I-A Shares, calculated
pursuant to the Valuation Guidelines.
Class I-A Shares. Shares of the Company’s $0.01 par value common stock that have
been designated as Class I-A.
Class I-A Stockholders. The registered holders of the Class I-A Shares.
Class I-M NAV. The portion of the NAV allocable to Class I-M Shares, calculated
pursuant to the Valuation Guidelines.
Class I-M Shares. Shares of the Company’s $0.01 par value common stock that have
been designated as Class I-M.
Class I-M Stockholders. The registered holders of the Class I-M Shares.
Class M NAV. The portion of the NAV allocable to Class M Shares, calculated
pursuant to the Valuation Guidelines.
Class M Shares. Shares of the Company’s $0.01 par value common stock that have
been designated as Class M.
Class M Stockholders. The registered holders of the Class M Shares.
Code. Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.

3

--------------------------------------------------------------------------------



Company. Company shall have the meaning set forth in the preamble of this
Agreement.
Dealer Manager. LaSalle Investment Management Distributors, LLC, or such other
Person or entity selected by the Board to act as the dealer manager for an
Offering.
Dealer Manager Fee. The dealer manager fee payable to the Dealer Manager for
serving as dealer manager for an Offering as described in the Prospectus or
Private Placement Memorandum for such Offering.
Director. A member of the Board.
Distribution Fee. The distribution fee payable to the Dealer Manager with
respect to the Class A Shares and reallowable to Participating Broker-Dealers
with respect to Class A Shares sold by them as described in the Prospectus or
Private Placement Memorandum for an Offering.
Distributions. Any distributions of money or other property by the Company to
owners of Shares, including distributions that may constitute a return of
capital for federal income tax purposes.
Effective Date. Effective Date shall have the meaning set forth in the Preamble.
Excess Amount. Excess Amount shall have the meaning set forth in Section 13.
Expense Year. Expense Year shall have the meaning set forth in Section 13.
Fixed Component. The non-variable component of the Advisory Fee as described in
Section 10(b).
GAAP. Generally accepted accounting principles as in effect in the United States
of America from time to time.
Gross Proceeds. The aggregate purchase price of all Shares sold for the account
of the Company through all Public Offerings, without deduction for Selling
Commissions, volume discounts, any due diligence expense reimbursement or
Organizational and Offering Expenses. For the purpose of computing Gross
Proceeds from the sale of any Shares in a Public Offering, the purchase price of
any Share for which reduced Selling Commissions are paid to the Dealer Manager
or a Participating Broker-Dealer (where net proceeds to the Company are not
reduced) shall be deemed to be the full amount of the offering price per such
Share pursuant to the Prospectus for such Public Offering without reduction.
Indemnitee. Indemnitee and Indemnitees shall have the meaning set forth in
Section 20 herein.
Independent Director. Independent Director shall have the meaning set forth in
the Articles of Incorporation.
Independent Valuation Advisor. A firm that is (i) engaged to a substantial
degree in the business of conducting appraisals on commercial real estate
properties, (ii) not Affiliated with the Advisor and (iii) engaged by the
Company with the approval of the Board to appraise the Real Properties pursuant
to the Valuation Guidelines.
Investment Company Act. The Investment Company Act of 1940, as amended.

4

--------------------------------------------------------------------------------



Investment Guidelines. The investment guidelines adopted by the Board, as
amended from time to time, pursuant to which the Advisor has discretion to
acquire and dispose of Investments for the Company without the prior approval of
the Board.
Investments. Any investments by the Company in Real Property and Real Estate
Related Assets.
Joint Ventures. The joint venture or partnership arrangements (including in the
form of limited liability companies) in which the Company or any of its
subsidiaries is a co-venturer, general partner, limited partner or otherwise
which are established to acquire Real Properties.
Loans. Any indebtedness or obligations in respect of borrowed money or evidenced
by bonds, notes, debentures, deeds of trust, letters of credit or similar
instruments, including mortgages and mezzanine loans.
NASAA REIT Guidelines. The Statement of Policy Regarding Real Estate Investment
Trusts published by the North American Securities Administrators Association on
May 7, 2007, as may be amended from time to time.
NAV. The Company’s net asset value, calculated pursuant to the Valuation
Guidelines.
Net Income. For any period, the Company’s total revenues applicable to such
period, less the total expenses applicable to such period other than additions
to reserves for depreciation, bad debts or other similar non-cash reserves and
excluding any gain from the sale of the Company’s assets.
Offering. A Private Placement or Public Offering.
Organizational and Offering Expenses. All expenses incurred by or on behalf of
the Company in connection with the preparation, qualification and registration
of an Offering, and the subsequent offering and distribution of Shares, whether
incurred before or after the date of this Agreement, which may include but are
not limited to: total underwriting and brokerage discounts and commissions
including fees of the underwriters’ attorneys; expenses for printing, engraving
and mailing; salaries of employees while engaged in sales activity; telephone
and other telecommunications costs; all advertising and marketing expenses
(including the costs related to investor and broker-dealer sales meetings);
charges of transfer agents, registrars, trustees, escrow holders, depositories
and experts; and fees, expenses and taxes related to the filing, registration
and qualification of the sale of the Shares under federal and state laws,
including accountants’ and attorneys’ fees and expenses.
Participating Broker-Dealers. Broker-dealers who are members of Financial
Industry Regulatory Authority, Inc., or that are exempt from broker-dealer
registration, and who, in either case, have executed participating broker-dealer
or other agreements with the Dealer Manager to sell Shares in an Offering.
Performance Component. The variable component of the Advisory Fee as described
in Section 10(b).
Person. An individual, corporation, partnership, trust, joint venture, limited
liability company or other entity.
Primary Offering. The portion of an Offering other than the Shares offered
pursuant to the Company’s distribution reinvestment plan.

5

--------------------------------------------------------------------------------



Priority Return Percentage. Priority Return Percentage has the meaning set forth
in Section 10(c).
Private Placement. An unregistered sale of Shares pursuant to an applicable
exemption from the registration requirements of the Securities Act and state
securities laws.
Private Placement Memorandum. A memorandum utilized for the purpose of offering
and selling Shares in a Private Placement.
Prospectus. A “Prospectus” under Section 2(10) of the Securities Act, including
a preliminary Prospectus, an offering circular as described in Rule 253 of the
General Rules and Regulations under the Securities Act or, in the case of an
intrastate offering, any document by whatever name known, utilized for the
purpose of offering and selling securities to the public in a Public Offering.
Public Offering. The public offering of Shares pursuant to a Prospectus.
Real Estate Related Assets. Any investments, directly or indirectly, by the
Company in interests in real property of whatever nature, including, but not
limited to (i) mortgage, mezzanine, bridge and other loans on Real Property,
(ii) equity securities or interests in corporations, limited liability
companies, partnerships and other joint ventures having an equity interest in
real property, real estate investment trusts, ground leases, tenant-in-common
interests, participating mortgages, convertible mortgages or other debt
instruments convertible into equity interests in real property by the terms
thereof, options to purchase real estate, real property purchase-an-leaseback
transactions and other transactions and investments with respect to real estate,
and (iii) debt securities such as collateralized mortgage backed securities,
commercial mortgages and other debt securities.
Real Property. Real property owned from time to time by the Company or a
subsidiary thereof, either directly or through Joint Ventures, which consists of
(i) land only, (ii) land, including the buildings located thereon,
(iii) buildings only or (iv) such investments the Board and the Advisor mutually
designate as Real Property to the extent such investments could be classified as
Real Property.
Registration Statement. A registration statement on Form S-11, as may be amended
from time to time, of the Company filed with the Securities and Exchange
Commission related to the registration of Shares for a Public Offering.
REIT. A “real estate investment trust” under Sections 856 through 860 of the
Code or as may be amended.
Related Party. With respect to any Person, any other Person whose ownership of
Shares would be attributed to the first such Person under Code Section 544 (as
modified by Code Section 856(h)(1)(B)).
Securities Act. The Securities Act of 1933, as amended.
Selling Commission. That percentage of Gross Proceeds from the sale of Shares in
an Offering payable to the Dealer Manager and reallowable to Participating
Broker-Dealers with respect to Shares sold by them as described in the
Prospectus or Private Placement Memorandum for such Offering.
Shares. The Class A Shares, Class I Shares, Class I-A Shares, Class I-M Shares
and Class M Shares.

6

--------------------------------------------------------------------------------



Stockholders. The Class A Stockholders, Class I Stockholders, Class I-A
Stockholders, Class I-M Stockholders and Class M Stockholders.
Sub-Advisor. Sub-Advisor and Sub-Advisors shall have the meaning set forth in
Section 5.
Termination Date. The date of termination of this Agreement or expiration of
this Agreement in the event this Agreement is not renewed for an additional
term.
Total Operating Expenses. All costs and expenses paid or incurred by the
Company, as determined under GAAP, that are in any way related to the operation
of the Company or its business, including the Advisory Fee, but excluding
(i) the expenses of raising capital such as Organizational and Offering
Expenses, legal, audit, accounting, underwriting, brokerage, listing,
registration, and other fees, printing and other such expenses and taxes
incurred in connection with the issuance, distribution, transfer and
registration of securities, (ii) interest payments, (iii) taxes, (iv) non-cash
expenditures such as depreciation, amortization and bad debt reserves,
(v) incentive fees paid in compliance with the NASAA REIT Guidelines; (vi)
acquisition fees and Acquisition Expenses, (vii) real estate commissions on the
sale of Real Property, and (viii) other fees and expenses connected with the
acquisition, disposition, management and ownership of real estate interests,
mortgages or other property (including the costs of foreclosure, insurance
premiums, legal services, maintenance, repair, and improvement of property). The
definition of “Total Operating Expenses” set forth above is intended to
encompass only those expenses which are required to be treated as Total
Operating Expenses under the NASAA REIT Guidelines. As a result, and
notwithstanding the definition set forth above, any expense of the Company which
is not part of Total Operating Expenses under the NASAA REIT Guidelines shall
not be treated as part of Total Operating Expenses for purposes hereof.
2%/25% Guidelines. 2%/25% Guidelines shall have the meaning set forth in
Section 13.
Valuation Guidelines. The valuation guidelines adopted by the Board, as amended
from time to time.
2.    APPOINTMENT.     The Company hereby appoints the Advisor to serve as its
advisor on the terms and conditions set forth in this Agreement, and the Advisor
hereby accepts such appointment.
3.    DUTIES OF THE ADVISOR.     The Advisor undertakes to use its commercially
reasonable efforts to manage the day-to-day operations of the Company’s
business, present to the Company potential investment opportunities, and provide
the Company with a continuing and suitable investment program consistent with
the investment objectives and policies of the Company as determined and adopted
from time to time by the Board. In performance of this undertaking, subject to
the supervision of the Board and consistent with the provisions of the Articles
of Incorporation and Bylaws, the Advisor shall, either directly or indirectly by
engaging an Affiliate or a third party:
(a)    serve as the Company’s investment and financial advisor and provide
research and economic and statistical data in connection with the Company’s
Investments and investment policies;
(b)    provide the daily management for the Company and perform and supervise
the various administrative functions reasonably necessary for the management of
the Company, including the collection of revenues and the payment of the
Company’s debts and obligations; maintenance of appropriate computer services to
perform such administrative functions; maintaining the Company’s books and
records; and organizing meetings of the Board;
(c)    recommend to the Company the proper allocation of the Company’s
Investments between (i) Real Property, (ii) Real Estate Related Assets, and
(iii) cash and cash equivalents and other short-term investments;

7

--------------------------------------------------------------------------------



(d)    consult with the officers and Directors of the Company and assist the
Directors in the formulation and implementation of the Company’s financial,
investment, valuation and other policies;
(e)    subject to the provisions of Section 4 hereof, (i) to the extent within
the Advisor’s authority as set forth in the Investment Guidelines, identify,
analyze and complete acquisitions and dispositions of Investments; (ii) to the
extent outside the Advisor’s authority as set forth in the Investment
Guidelines, identify, analyze and recommend acquisitions and dispositions of
Investments to the Board and complete such transactions on behalf of the Company
in accordance with the direction of the Board; (iii) structure and negotiate the
terms and conditions of transactions pursuant to which acquisitions and
dispositions of Investments will be made; (iv) arrange for financing and
refinancing and make other changes in the asset or capital structure of, and
dispose of, reinvest the proceeds from the sale of, or otherwise deal with,
Investments; (v) enter into leases and service contracts for Investments and, to
the extent necessary, perform all other operational functions for the
maintenance and administration of such Investments; (vi) actively oversee and
manage Investments for purposes of meeting the Company’s investment objectives;
(vii) select Joint Venture partners, structure corresponding agreements and
oversee and monitor these relationships; (viii) oversee Affiliated and
non-Affiliated property managers who perform services for the Company;
(ix) oversee Affiliated and non-Affiliated Persons with whom the Advisor
contracts to perform certain of the services required to be performed under this
Agreement; and (x) manage accounting and other record-keeping functions for the
Company;
(f)    arrange and secure on behalf of the Company with banks or lenders for
Loans to be made to the Company, but in no event in such a way so that the
Advisor shall be acting as broker-dealer or underwriter; and provided, further,
that any fees and costs payable to third parties incurred by the Advisor in
connection with the foregoing shall be the responsibility of the Company;
(g)    monitor the operating performance of the Investments and provide periodic
reports with respect thereto to the Board, including comparative information
with respect to such operating performance and budgeted or projected operating
results;
(h)    from time to time, or at any time reasonably requested by the Directors,
make reports to the Directors of its performance of services to the Company
under this Agreement, including reports with respect to potential conflicts of
interest involving the Advisor or any of its Affiliates;
(i)    calculate, at the end of each Business Day, the Class A NAV, Class I NAV,
Class I-A NAV, Class I-M NAV and Class M NAV as provided in the Valuation
Guidelines, and in connection therewith, obtain appraisals performed by an
Independent Valuation Advisor concerning the value of the Real Properties;
(j)    deliver to, or maintain for a period of time in accordance with the
Investment Advisers Act of 1940, as amended and the rules and regulation
promulgated thereunder, on behalf of, the Company copies of all appraisals
obtained in connection with the investments in any Real Property;
(k)    provide the Company with all necessary cash management services;
(l)    arrange, negotiate, coordinate and manage operations of any Joint Venture
interests held by the Company and conduct all matters with any Joint Venture
partners;
(m)    communicate on the Company’s behalf with the respective holders of any of
the Company’s equity or debt securities as required to satisfy the reporting and
other requirements of any governmental

8

--------------------------------------------------------------------------------



bodies or agencies and to maintain effective relations with such holders, and
related thereto provide copy writing, creative management, project management
and print production management;
(n)    evaluate and recommend to the Board hedging strategies and modifications
thereto in effect and cause the Company to engage in overall hedging strategies
consistent with the Company’s status as a REIT and with the Company’s investment
policies approved by the Board;
(o)    advise the Company regarding the maintenance of the Company’s exemption
from the Investment Company Act and monitor compliance with the requirements for
maintaining an exemption from such Act;
(p)    advise the Company regarding the maintenance of the Company’s status as a
REIT and monitor compliance with the various REIT qualification tests and other
rules set out in the Code and the regulations promulgated thereunder;
(q)    invest or reinvest any money of the Company (including investing in
short-term investments pending investment in long-term Investments, payment of
fees, costs and expenses, or payments of distributions to the Stockholders), and
advise the Company as to the Company’s respective capital structure and capital
raising;
(r)    investigate, select, and, on behalf of the Company, engage and conduct
business with such Persons as the Advisor deems necessary to the proper
performance of its obligations hereunder, including but not limited to
consultants, accountants, correspondents, lenders, technical advisors,
attorneys, brokers, underwriters, corporate fiduciaries, escrow agents,
depositaries, custodians, agents for collection, insurers, insurance agents,
banks, builders, developers, property owners, real estate management companies,
real estate operating companies, securities investment advisors, mortgagors, and
any and all agents for any of the foregoing, including Affiliates of the
Advisor, and Persons acting in any other capacity deemed by the Advisor
necessary or desirable for the performance of any of the foregoing services,
including, but not limited to, entering into contracts in the name of the
Company with any of the foregoing;
(s)    cause the Company to retain qualified accountants and legal counsel, as
applicable, to assist in developing appropriate accounting procedures,
compliance procedures and testing systems with respect to financial reporting
obligations and compliance with the REIT provisions of the Code and to conduct
compliance reviews thereto, as required;
(t)    cause the Company to qualify to do business in all applicable
jurisdictions and to obtain and maintain all appropriate licenses;
(u)    assist the Company in maintaining the registration of the Shares under
federal and state securities laws with respect to any Public Offering and
complying with all federal, state and local regulatory requirements applicable
to the Company with respect to such Offering and the Company’s business
activities (including the Sarbanes-Oxley Act of 2002, as amended), including,
with respect to any Public Offering, preparing or causing to be prepared all
supplements to the Prospectus, post-effective amendments to the registration
statement and financial statements required under applicable regulations and
contractual undertakings and all reports and documents, if any, required under
the Securities Act and the Securities Exchange Act of 1934, as amended;
(v)    take all necessary actions to enable the Company to make required tax
filings and reports, including soliciting Stockholders for required information
to the extent provided by the REIT provisions of the Code;

9

--------------------------------------------------------------------------------



(w)    handle and resolve all claims, disputes or controversies (including all
litigation, arbitration, settlement or other proceedings or negotiations) in
which the Company may be involved or to which the Company may be subject,
arising out of the Company’s day-to-day operations, subject to such limitations
or parameters as may be imposed from time to time by the Board;
(x)    use commercially reasonable efforts to cause expenses incurred by or on
behalf of the Company to be reasonable or customary and within any budgeted
parameters or expense guidelines set by the Board from time to time;
(y)    supervise one or more Independent Valuation Advisors and, if and when
necessary, recommend to the Board its replacement;
(z)    in connection with any Offering, assist the Dealer Manager
administratively with the selection process, implementation and training of
Participating Broker-Dealers and facilitate the ongoing due diligence review of
the Company and the Offering conducted by Participating Broker-Dealers;
(aa)    establish and manage ongoing operational and administrative processes
for the Company, including engaging and negotiating contract terms with and
supervising the performance by vendors of transfer agent services, call center
and investor relations services, distribution payment processing, stockholder
tax reporting, proxy voting, information technology requirements and reporting
to Participating Broker-Dealers;
(bb)    develop marketing materials for the Company;
(cc)    assist in permissible public relations activities relating to the
Company, including but not limited to the (i) development and administration of
press releases, (ii) media relations, (iii) media coverage and by-lined
articles, and (iv) subject to principal approval of the Dealer Manager and
regulatory approvals, if required, the development and maintenance of a Company
website to provide access for investors to financial reporting, financial
advisor access to sales materials, and general information relating to the
Company, such as filings with the Securities and Exchange Commission and
informational presentations;
(dd)    assist in the administration of the Company’s distribution reinvestment
plan, Share transfers, Share redemptions and all exception requests;
(ee)    arrange for the provision of data and customary information resources to
interested parties such as custodians, trust departments, third-party reporting
services and registered investment advisor platforms;
(ff)     provide and administer all back office administrative services that may
be required for the day-to-day operations of the Company;
(gg)    perform such other services as may be required from time to time for the
management and other activities relating to the Company’s respective business
and assets as the Board shall reasonably request or the Advisor shall deem
appropriate under the particular circumstances; and
(hh)    use commercially reasonable efforts to cause the Company to comply with
all applicable laws.
4.    AUTHORITY OF ADVISOR.     
(a)    Pursuant to the terms of this Agreement (including the restrictions
included in this Section 4 and in Section 8), and subject to the continuing and
exclusive authority of the Board over the management of the Company, the Board
(by virtue of its approval of this Agreement and authorization of the execution
hereof by the officers of the Company) hereby delegates to the Advisor the
authority to take, or cause to be taken, any and all actions and to execute and
deliver any and all agreements, certificates, assignments, instruments or other
documents and to do any and all things that, in the judgment of the Advisor, may
be necessary or advisable in connection with the Advisor’s duties described in
Section 3, including the making of any Investment that fits within the Company’s
investment objectives, strategy and guidelines, policies and limitations as
described in the Prospectus or Private Placement Memorandum and within the
discretionary limits and authority as granted to the Advisor from time to time
by the Board.
(b)    Notwithstanding the foregoing, any investment in an Investment that does
not fit within the Investment Guidelines will require the prior approval of the
Board or any duly authorized committee of the Board, as the case may be.
(c)    If a transaction requires approval by the Directors, the Advisor will
deliver to the Directors all documents and other information required by them to
properly evaluate the proposed transaction.
(d)    The prior approval of a majority of the Independent Directors not
otherwise interested in the transaction and a majority of the Directors not
otherwise interested in the transaction will be required for each transaction to
which the Advisor or its Affiliates is a party.
(e)    The Board may, at any time upon the giving of notice to the Advisor,
amend the Investment Guidelines or modify or revoke the authority set forth in
this Section 4; provided, however, that such modification or revocation shall be
effective upon receipt by the Advisor and shall not be applicable to investment
transactions to which the Advisor has committed the Company prior to the date of
receipt by the Advisor of such notification.
5.    SUB-ADVISORS.     The Advisor is hereby authorized to enter into one or
more sub-advisory agreements with other investment advisors, including any
Affiliate of the Advisor (each, a “Sub-Advisor”), pursuant to which the Advisor
may obtain the services of the Sub-Advisor(s) to assist the Advisor in
fulfilling any of its responsibilities set forth under Sections 3(e) and 3(g)
hereunder, subject to the oversight of the Advisor and the Board.
(a)    The Advisor and not the Company shall be responsible for any compensation
payable to any Sub-Advisor. Notwithstanding the foregoing, the Company shall
reimburse the Advisor for any expenses properly incurred by the Sub-Advisor, to
the extent such expenses would be reimbursable if incurred by the Advisor
pursuant to the terms of Section 11 hereof, in order for the Advisor to timely
reimburse the Sub-Advisor for such out-of-pocket costs.
(b)    Any sub-advisory agreement entered into by the Advisor shall be in
accordance with the requirements of the Articles of Incorporation and other
applicable federal and state law.
6.    BANK ACCOUNTS.     The Advisor may establish and maintain one or more bank
accounts in the name of the Company and may collect and deposit into any such
account or accounts, and disburse from any such account or accounts, any money
on behalf of the Company, under such terms and conditions as the Directors may
approve, provided that no funds shall be commingled with the funds of the
Advisor; and the Advisor shall from time to time render appropriate accountings
of such collections and payments to the Directors and to the auditors of the
Company, as applicable.
7.    RECORDS; ACCESS.     The Advisor shall maintain appropriate records of all
its activities hereunder and make such records available for inspection by the
Directors and by counsel, auditors and authorized agents of the Company, at any
time or from time to time during normal business hours. The Advisor shall at all
reasonable times have access to the books and records of the Company.
8.    LIMITATIONS ON ACTIVITIES.     Anything else in this Agreement to the
contrary notwithstanding, the Advisor shall refrain from taking any action
which, in its sole judgment made in good faith, would (a) adversely affect the
status of the Company as a REIT, (b) subject the Company to regulation under the
Investment Company Act, or (c) violate any law, rule, regulation or statement of
policy of any governmental body or agency having jurisdiction over the Company
or its Shares, or otherwise not be permitted by the Articles of Incorporation or
Bylaws of the Company, except if such action shall be ordered by the Directors,
in which case the Advisor shall notify promptly the Directors of the Advisor’s
judgment of the potential impact of such action and shall refrain from taking
such action until it receives further clarification or instructions from the
Directors. In such event, the Advisor shall have no liability for acting in
accordance with the specific instructions of the Directors so given.
Notwithstanding the foregoing, the Advisor, its directors, officers, employees
and members, and partners, directors, officers, members and stockholders of the
Advisor’s Affiliates shall not be liable to the Company or to the Directors or
Stockholders for any act or omission by the Advisor, its directors, officers,
employees, or members, and partners, directors, officers, members or
stockholders of the Advisor’s Affiliates taken or omitted to be taken in the
performance of their duties under this Agreement except as provided in
Section 21 of this Agreement.
9.    RELATIONSHIP WITH DIRECTORS.     Subject to Section 8 of this Agreement
and to restrictions advisable with respect to the qualification of the Company
as a REIT, directors, managers, officers and employees of the Advisor or an
Affiliate of the Advisor or any corporate parent of an Affiliate, may serve as a
Director or officer of the Company, except that no director, officer or employee
of the Advisor or its Affiliates who also is a Director or officer of the
Company shall receive any compensation from the Company for serving as a
Director or officer other than (a) reasonable reimbursement for travel and
related expenses incurred in attending meetings of the Directors or (b) as
otherwise approved by the Board, including a majority of the Independent
Directors, and no such Director shall be deemed an Independent Director for
purposes of satisfying the Director independence requirement set forth in the
Articles of Incorporation. For so long as this Agreement is in effect, the
Advisor shall have the right to nominate, subject to the approval of such
nomination by the Board, three Affiliated Directors to the slate of Directors to
be voted on by the stockholders at the Company’s annual meeting of stockholders;
provided, however, that such number of director nominees shall be reduced as
necessary by a number that will result in a majority of the Directors being
Independent Directors. Furthermore, the Board shall consult with the Advisor in
connection with (i) its selection of each Independent Director for nomination to
the slate of Directors to be voted on at the annual meeting of stockholders, and
(ii) filling any vacancies created by the removal, resignation, retirement or
death of any Director.
10.    ADVISORY FEE.     
(a)    The Advisor is not entitled to acquisition, disposition or financing
fees.
(b)    The Advisor shall receive the Advisory Fee as compensation for services
rendered hereunder. The Advisory Fee will be comprised of two separate
components: (1) a fixed component in an amount equal to 1/365th of 1.25% of NAV
for each day (the “Fixed Component”); and (2) a performance component (the
“Performance Component”) that is paid annually and calculated based on the
Annual Total Return allocable to each class of shares of the Company’s common
stock.
(c)    The Performance Component will not be paid with respect to the Class A
Shares, the Class I Shares, Class I-A Shares, the Class I-M Shares or the Class
M Shares, each of which is evaluated independently when calculating the
Performance Component, for any calendar year in which the Annual Total Return
allocable to the applicable class expressed as a percentage is less than or
equal to 7.0% (the “Priority Return Percentage”). For each class, the dollar
amount of the Performance Component will equal 10.0% of the difference between
(i) the Annual Total Return allocable to Class A Shares, Class I Shares, Class
I-A Shares, Class I-M Shares or Class M Shares, as applicable, and (ii) the
amount required to provide Class A Stockholders, Class I Stockholders, Class I-A
Stockholders, Class I-M Stockholders or Class M Stockholders, as applicable, an
Annual Total Return equal to the Priority Return Percentage. In the event the
Class A NAV per share, Class I NAV per share, Class I-A NAV per share, Class I-M
NAV per share or Class M NAV per share decreases below $10.00 on any day during
the measurement period, subject to adjustment pursuant to any stock dividend,
stock split, recapitalization, or other similar change in the capital structure
of the Company, any subsequent increase in such NAV per share to $10.00 (or such
other adjusted number) shall not be included in the calculation of the
Performance Component with respect to that class. If the Performance Component
is payable with respect to Class A Shares, Class I Shares, Class I-A Shares,
Class I-M Shares or Class M Shares pursuant to this Section 10(c), the Advisor
will be entitled to such payment even in the event that the Annual Total Return
to Class A Stockholders, Class I Stockholders, Class I-A Stockholders, Class I-M
Stockholders or Class M Stockholders, as applicable (or any particular
Stockholder), expressed as a percentage on a cumulative basis over any longer or
shorter period has been less than the Priority Return Percentage. The Advisor
shall not be obligated to return any portion of any Advisory Fee paid based on
the Company’s subsequent performance. The Performance Component may be earned in
a given period for one or more of the Company’s classes of common stock.
(d)    The Advisor shall, on a daily basis, (i) accrue a liability reserve
account equal to the amount due for both the Fixed Component and the Performance
Component, such accrual to be reflected in the NAV per share calculations for
such day; and (ii) calculate the Annual Total Return allocable to Class A
Shares, Class I Shares, Class I-A Shares, Class I-M Shares and Class M Shares,
prorated as of the end of such day and, based on such calculation, adjust the
balance of liability reserve accrual to reflect the estimated amount due on
account of the Performance Component.
(e)    The Advisory Fee will accrue daily and is payable in cash. The Fixed
Component is payable monthly in arrears (after the close of business and NAV
calculations for the last Business Day for such month). The Performance
Component is payable promptly after the audited financial statements for each
calendar year become available, provided that if this Agreement or its term
expires without renewal prior to December 31 of any calendar year, then the
prorated Performance Component for such partial year shall be payable promptly
after the Company files (i) its unaudited financial statements on Form 10-Q for
the calendar quarter that includes the Termination Date, or (ii) in the case of
a Termination Date that occurs during the fourth calendar quarter of a calendar
year, its audited financial statements on Form 10-K for the year ended that
includes the Termination Date. The Performance Component shall be payable for
each calendar year in which this Agreement is in effect, even if the Agreement
is in effect for less than a full calendar year. In the event this Agreement is
terminated or its term expires without renewal, the Advisory Fee will be
calculated and due and payable after the calculation of NAV on the Termination
Date. If the Advisory Fee is payable with respect to any partial calendar month
or calendar year, the Fixed Component will be prorated based on the number of
days elapsed during any partial calendar month and the Performance Component
will be prorated based on the number of days elapsed during, and Annual Total
Return achieved, for the period of such partial calendar year.
(f)    In the event the Company commences a liquidation of its Investments
during any calendar year, the Company will pay the Advisor the fixed component
of the Advisory Fee from the proceeds of the liquidation and the performance
component of the Advisory Fee will be calculated at the end of the liquidation
period prior to the distribution of the liquidation proceeds to the
Stockholders.
11.    EXPENSES.     
(a)    As required by the NASAA REIT Guidelines, the cumulative Selling
Commissions, Dealer Manager Fees, Distribution Fees and Organizational and
Offering Expenses paid by the Company attributable to any Public Offering will
not exceed 15.0% of Gross Proceeds from the sale of Shares in the Primary
Offering of such Public Offering.
(b)    In addition to the compensation paid to the Advisor pursuant to
Section 10 hereof, the Company shall pay directly or reimburse the Advisor for
all of the expenses paid or incurred by the Advisor in connection with the
services it provides to the Company pursuant to this Agreement, including, but
not limited to:
(i)    Organizational and Offering Expenses; provided that within 60 days after
the end of the month in which a Public Offering terminates, the Advisor shall
reimburse the Company to the extent the Organizational and Offering Expenses,
Selling Commissions, Dealer Manager Fees and Distribution Fees borne by the
Company attributable to such Public Offering exceed 15.0% of the Gross Proceeds
raised in the completed Public Offering;
(ii)    Acquisition Expenses incurred in connection with the selection and
acquisition of Investments, including such expenses incurred related to assets
pursued or considered but not ultimately acquired by the Company, subject to
limitations set forth in the Articles of Incorporation;
(iii)    the actual cost of goods and services used by the Company and obtained
from entities not affiliated with the Advisor;
(iv)    interest and other costs for borrowed money, including discounts, points
and other similar fees;
(v)    taxes and assessments on income of the Company or Investments, taxes as
an expense of doing business and any other taxes otherwise imposed on the
Company and its business, assets or income;
(vi)    costs associated with insurance required in connection with the business
of the Company or by the Board;
(vii)    expenses of managing, improving, developing, operating and selling
Investments, whether payable to an Affiliate of the Company or a non-affiliated
Person;
(viii)    all expenses in connection with payments to the Directors for
attending meetings of the Board and Stockholders;
(ix)    expenses connected with payments of Distributions in cash or otherwise
made or caused to be made by the Company to the Stockholders;
(x)    expenses of organizing, redomesticating, merging, liquidating or
dissolving the Company or of amending the Articles of Incorporation or the
Bylaws;
(xi)    expenses incurred in connection with the formation, organization and
continuation of any corporation, partnership, joint venture or other entity
through which the Company’s investments are made or in which any such entity
invests;
(xii)    expenses of providing services for and maintaining communications with
Stockholders, including the cost of updating offering materials and the
preparation, printing, and mailing annual reports and other Stockholder reports,
proxy statements and other reports required by governmental entities;
(xiii)    expenses of all litigation or regulatory proceedings or investigations
instituted or threatened against the Company;
(xiv)    administrative service expenses, including but not limited to personnel
and related employment costs incurred by the Advisor or its Affiliates in
performing the services described in Section 3 hereof, including but not limited
to reasonable salaries, bonuses and wages, benefits and overhead of all
individuals whose primary job function relates to the Company’s business,
provided that no reimbursement shall be made for costs of such employees of the
Advisor or its Affiliates to the extent that such employees perform services for
which the Advisor receives a separate fee and provided further that in the event
that personnel costs are reimbursed for individuals who serve as executive
officers of the Company, the Advisor shall cause the Company to include
disclosures of the amount of such costs in its next quarterly or annual report
filed with the Securities and Exchange Commission;
(xv)    audit, accounting and legal fees and other fees or expenses for
professional services relating to the operations of the Company;
(xvi)    fees or expenses of third parties for services provided to the Company,
including, but not limited to, the services of third party property managers,
leasing or brokerage agents, project managers, real estate and mortgage brokers,
and architectural, engineering or other consultants or third party service
providers engaged by the Advisor to assist it in performing its duties and
responsibilities set forth under Section 3 hereof (except for any compensation
payable to any Sub-Advisor pursuant to Section 5 hereof); and
(xvii)    all such fees incurred at the request, or on behalf of, the Board, the
Independent Directors or any committee of the Board.
(c)    Expenses incurred by the Advisor on behalf of the Company and payable
pursuant to this Section 11 shall be reimbursed no less than monthly to the
Advisor. The Advisor shall prepare a statement documenting the expenses of the
Company and the calculation of the Advisory Fee during each quarter, and shall
deliver such statement to the Company within forty-five (45) days after the end
of each quarter.
(d)    Organizational and Offering Expenses incurred by the Advisor with respect
to a Public Offering prior to the effective date of the Registration Statement
relating to such Public Offering shall be reimbursed by the Company to the
Advisor over a period of 36 months following the date such Registration
Statement is declared effective by the Securities and Exchange Commission.
12.    OTHER SERVICES.     Should the Board request that the Advisor or any
director, officer or employee thereof render services for the Company other than
set forth in Section 3, such services shall be separately compensated at such
rates and in such amounts as are agreed by the Advisor and the Independent
Directors, subject to the limitations contained in the Articles of
Incorporation, and shall not be deemed to be services pursuant to the terms of
this Agreement.
13.    REIMBURSEMENT TO THE ADVISOR.      The Company shall not reimburse the
Advisor at the end of any fiscal quarter for Total Operating Expenses that in
the four consecutive fiscal quarters then ended (the “Expense Year”) exceeded
(the “Excess Amount”) the greater of 2.0% of Average Invested Assets or 25.0% of
Net Income (the “2%/25% Guidelines”) for such 12-month period unless the
Independent Directors determine that such excess was justified, based on unusual
and nonrecurring factors that the Independent Directors deem sufficient. If the
Independent Directors do not approve such excess as being so justified, any
Excess Amount paid to the Advisor during a fiscal quarter shall be repaid to the
Company. If the Independent Directors determine such excess was justified, then,
within sixty (60) days after the end of any fiscal quarter of the Company for
which total reimbursed Total Operating Expenses for the Expense Year exceed the
2%/25% Guidelines, the Advisor, at the direction of the Independent Directors,
shall cause such fact to be disclosed to the Stockholders in writing (or the
Company shall disclose such fact to the Stockholders in the next quarterly
report of the Company or by filing a Current Report on Form 8-K with the
Securities and Exchange Commission within sixty (60) days of such quarter end),
together with an explanation of the factors the Independent Directors considered
in determining that such excess were justified. The Company will ensure that
such determination will be reflected in the minutes of the meetings of the
Board. All figures used in the foregoing computations shall be determined in
accordance with GAAP applied on a consistent basis.
14.    OTHER ACTIVITIES OF THE ADVISOR.     
(a)    Relationship. Nothing herein contained shall prevent the Advisor or any
of its Affiliates from engaging in or earning fees from other activities,
including, without limitation, the rendering of advice to other Persons
(including other REITs) and the management of other programs advised, sponsored
or organized by the Advisor or its Affiliates; nor shall this Agreement limit or
restrict the right of any director, officer, member, partner, employee, or
stockholder of the Advisor or its Affiliates to engage in or earn fees from any
other business or to render services of any kind to any other partnership,
corporation, firm, individual, trust or association and earn fees for rendering
such services. The Advisor may, with respect to any investment in which the
Company is a participant, also render advice and service to each and every other
participant therein, and earn fees for rendering such advice and service.
Specifically, it is contemplated that the Company may enter into joint ventures
or other similar co-investment arrangements with certain Persons, and pursuant
to the agreements governing such joint ventures or arrangements, the Advisor may
be engaged to provide advice and service to such Persons, in which case the
Advisor will earn fees for rendering such advice and service.
(b)    Time Commitment. The Advisor shall, and shall cause its Affiliates and
their respective employees, officers and agents to, devote to the Company such
time as shall be reasonably necessary to conduct the business and affairs of the
Company in an appropriate manner consistent with the terms of this Agreement.
The Company acknowledges that the Advisor and its Affiliates and their
respective employees, officers and agents may also engage in activities
unrelated to the Company and may provide services to Persons other than the
Company or any of its Affiliates.
(c)    Investment Opportunities. The Advisor shall use its commercially
reasonable efforts to present to the Company a number of potential investment
opportunities appropriate for the portfolio of the Company consistent with the
investment policies and objectives of the Company, but neither the Advisor nor
any Affiliate of the Advisor shall be obligated generally to present any
particular investment opportunity to the Company even if the opportunity is of a
character that, if presented to the Company, could be taken by the Company. In
the event an investment opportunity is located, the allocation procedure set
forth in the Prospectus shall govern the allocation of the opportunity among the
Company, on the one hand, and other clients of the Advisor, on the other hand;
provided any changes to the procedure shall be presented in advance and approved
by the Board, including a majority of the Independent Directors.
15.    RELATIONSHIP OF THE PARTIES.     The Company and the Advisor are not
partners or joint venturers with each other, and nothing in this Agreement shall
be construed to make them such partners or joint venturers or impose any
liability as such on either of them.
16.    TERM OF AGREEMENT.     This Agreement shall continue in force for a
period of one year from the Effective Date, subject to an unlimited number of
successive one-year renewals upon mutual consent of the parties. It is the duty
of the Directors to evaluate the performance of the Advisor annually before
renewing the Agreement, and each such renewal shall be for a term of no more
than one year.
17.    TERMINATION BY THE PARTIES.     This Agreement may be terminated
(i) immediately by the Company for Cause or upon the bankruptcy of the Advisor
or upon a material breach of this Agreement by the Advisor; provided, that such
material breach is not capable of being cured or has not been cured within sixty
(60) days after the giving of notice thereof by the Company to the Advisor;
(ii) upon sixty (60) days’ written notice without Cause or penalty by a majority
vote of the Independent Directors; or (iii) upon sixty (60) days’ written notice
by the Advisor. The provisions of Sections 19 through 22 survive termination of
this Agreement.
18.    ASSIGNMENT TO AN AFFILIATE.     This Agreement may be assigned by the
Advisor to an Affiliate with the prior written consent of the Company, it being
agreed that such consent shall not unreasonably be withheld or delayed by the
Company. The Advisor may assign any rights to receive fees or other payments
under this Agreement to any Person without obtaining the consent of the Company.
This Agreement shall not be assigned by the Company without the consent of the
Advisor, except in the case of an assignment by the Company to a corporation,
limited partnership or other organization which is a successor to all of the
assets, rights and obligations of the Company, in which case such successor
organization shall be bound hereunder and by the terms of said assignment in the
same manner as the Company is bound by this Agreement.
19.
PAYMENTS TO AND DUTIES OF ADVISOR UPON TERMINATION.     

(a)    After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to
receive from the Company within thirty (30) days after the effective date of
such termination all unpaid reimbursements of expenses and all earned but unpaid
fees payable to the Advisor prior to termination of this Agreement, subject to
the 2%/25% Guidelines to the extent applicable.
(b)    The Advisor shall promptly upon termination:
(i)    pay over to the Company all money collected and held for the account of
the Company pursuant to this Agreement, after deducting any accrued compensation
and reimbursement for its expenses to which it is then entitled;
(ii)    deliver to the Board a full accounting, including a statement showing
all payments collected by it and a statement of all money held by it, covering
the period following the date of the last accounting furnished to the Board;
(iii)    deliver to the Board all assets, including all Investments, and
documents of the Company then in the custody of the Advisor; and
(iv)    cooperate with the Company to provide an orderly management transition.
20.    INDEMNIFICATION BY THE COMPANY.     The Company shall indemnify and hold
harmless the Advisor and its Affiliates, including their respective officers,
directors, partners and employees (the “Indemnitees,” and each an “Indemnitee”),
from all liability, claims, damages or losses arising in the performance of
their duties hereunder, and related expenses, including reasonable attorneys’
fees, to the extent such liability, claims, damages or losses and related
expenses are not fully reimbursed by insurance, and to the extent that such
indemnification would not be inconsistent with the laws of the State of
Maryland, the Articles of Incorporation or the provisions of Section II.G of the
NASAA REIT Guidelines.
21.    INDEMNIFICATION BY ADVISOR.     The Advisor shall indemnify and hold
harmless the Company from contract or other liability, claims, damages, taxes or
losses and related expenses including attorneys’ fees, to the extent that such
liability, claims, damages, taxes or losses and related expenses are not fully
reimbursed by insurance and are incurred by reason of the Advisor’s bad faith,
fraud, willful misconduct, gross negligence or reckless disregard of its duties;
provided, however, that the Advisor shall not be held responsible for any action
of the Board in following or declining to follow any advice or recommendation
given by the Advisor.
22.    NON-SOLICITATION.     During the period commencing on the Effective Date
and ending one year following the Termination Date, the Company shall not,
without the Advisor’s prior written consent, directly or indirectly, (i) solicit
or encourage any person to leave the employment or other service of the Advisor
or its Affiliates, or (ii) hire, on behalf of the Company or any other person or
entity, any person who has left the employment within the one year period
following the termination of that person’s employment the Advisor or its
Affiliates. During the period commencing on the date hereof through and ending
one year following the Termination Date, the Company will not, whether for its
own account or for the account of any other Person, intentionally interfere with
the relationship of the Advisor or its Affiliates with, or endeavor to entice
away from the Advisor or its Affiliates, any person who during the term of the
Agreement is, or during the preceding one-year period, was a tenant,
co-investor, co-developer, joint venturer or other customer of the Advisor or
its Affiliates.
23.    MISCELLANEOUS.     
(a)    Notices. Any notice, report or other communication required or permitted
to be given hereunder shall be in writing unless some other method of giving
such notice, report or other communication is required by the Articles of
Incorporation, the Bylaws, or accepted by the party to whom it is given, and
shall be given by being delivered by hand, by courier or overnight carrier or by
registered or certified mail to the addresses set forth herein:
To the Company:
Jones Lang LaSalle Income Property Trust, Inc.
200 East Randolph Drive
Chicago, Illinois 60601
Attention: Chief Executive Officer


 
with a simultaneous copy to:


Alston & Bird LLP
1201 W. Peachtree St.
Atlanta, Georgia 30309
Attention: Rosemarie A. Thurston


To the Advisor:
LaSalle Investment Management, Inc.
200 E. Randolph Drive
Chicago, Illinois 60601
Attention: Chief Executive Officer


with a simultaneous copy to:


LaSalle Investment Management, Inc.
200 E. Randolph Drive
Chicago, Illinois 60601
Attention: General Counsel



Any party may at any time give notice in writing to the other parties of a
change in its address for the purposes of this Section 23.
(b)    Modification. This Agreement shall not be changed, modified, terminated,
or discharged, in whole or in part, except by an instrument in writing signed by
the parties hereto, or their respective successors or assignees.
(c)    Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
(d)    Governing Law; Exclusive Jurisdiction; Jury Trial. The provisions of this
Agreement shall be construed and interpreted in accordance with the laws of the
State of Maryland without regard to the conflicts-of-law principles that would
require the application of any other law. The parties hereby irrevocably submit
to the exclusive jurisdiction of the courts of the State of Illinois and the
Federal courts of the United States of America located in Chicago, Illinois for
purposes of any suit, action or other proceeding arising from this Agreement,
and hereby waive, and agree not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof or thereof, that it is
not subject thereto or that such action, suit or proceeding may not be brought
or is not maintainable in such courts or that the venue thereof may not be
appropriate or that this Agreement or any such document may not be enforced in
or by such courts. Each of the parties hereby consent to and grant any such
court jurisdiction over the person of such parties and over the subject matter
of any such dispute. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT.
(e)    Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes and replaces all prior and contemporaneous agreements,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter hereof, including
the First Amended and Restated Advisory Agreement. The express terms hereof
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof.
(f)    Indulgences, Not Waivers. Neither the failure nor any delay on the part
of a party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.
(g)    Gender. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.
(h)    Titles Not to Affect Interpretation. The titles of Sections and
Subsections contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.
(i)    Execution in Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.
[Signatures on following page.]
IN WITNESS WHEREOF, the parties hereto have executed this Second Amended and
Restated Advisory Agreement as of the date and year first above written.
Jones Lang LaSalle Income Property Trust, Inc.






By:    /s/ C. Allan Swaringen    
C. Allan Swaringen    
President and Chief Executive Officer


LaSalle Investment Management, Inc.






By:
/s/ Jason B. Kern    

Jason B. Kern
President and Chief Executive Officer



10